Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leanne Rakers on 31 Aug. 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 8, 13, 15 and 17 are amended as follows:
1. (Currently amended) A process for separating sperm cells by electrophoresis from a sperm motility promoting agent to which they have been previously exposed ex vivo, the method comprising: 
subjecting a mixture of the sperm cells and the sperm motility promoting agent to an electric potential between a cathode and an anode, wherein the sperm motility promoting agent is positively charged and electrophoretically mobile, 
wherein the subjecting step simultaneously (1) separates the sperm cells from the sperm motility promoting agent through an ion-permeable membrane, and (2) enriches the sperm cells for sperm cells which carry more sialic acid on their surface and therefore exhibit greater electrophoretic mobility, and 
loading the separated sperm cells into a device suitable for intrauterine insemination, 
wherein the ion-permeable membrane is permeable to the sperm motility promoting agent[[s]] but not the sperm cells, and wherein the mixture has a pH of 6 to 9.

8. (Currently amended) A process as claimed in claim 1, further comprising the steps of: 
pre-treating the ex vivo sample of the sperm motility promoting agent for improving sperm cell quality
placing the ex vivo sample of 
using electrodes to apply an electrical potential across the sample input chamber and sample output chamber such that the sample output chamber is at a more positive electrical potential than the sample input chamber;
allowing the sperm cells or a portion thereof to migrate from the sample input chamber to the sample output chamber;
providing an anodic chamber adjacent to the sample output chamber, said anodic chamber being separated from the sample output chamber by a second membrane comprising an ion permeable membrane which is impermeable to sperm cells such that sperm cells are unable to contact said anode[[.]],
wherein the positively charged sperm motility promoting agent migrates under the influence of the electrical potential from the sample input chamber to a cathodic chamber provided adjacent to the sample input chamber and separated from the sample input chamber by a third membrane comprising the ion-permeable membrane

13. (Currently amended) A method of treating sperm cells ex vivo with a sperm motility promoting agent, the method comprising 
contacting the sperm cells with a sperm motility promoting agent to prepare a mixture, wherein the sperm motility promoting agent is positively charged and electrophoretically mobile, and 
separating the sperm cells from the sperm motility promoting agent by electrophoresis, wherein the electrophoresis comprises: 
subjecting the mixture to an electrical potential between a cathode and an anode, 
wherein the subjecting step simultaneously (1) separates the sperm cells from the sperm motility promoting agent through an ion permeable membrane and (2) enriches the mixture for sperm cells which carry more sialic acid on their surface and therefore exhibit greater electrophoretic mobility, and 
loading the separated sperm cells into a device suitable for intrauterine insemination, 
wherein the ion-permeable membrane is permeable to the sperm motility promoting agent[[s]] but not the sperm cells, and wherein the electrophoresis is performed at a pH of 6 to 9.

15. (Currently amended)  A process as claimed in claim 6, wherein the 

17. (Currently amended) A method of preparing sperm cells for intrauterine insemination, the method comprising: 
treating sperm cells with a sperm motility promoting agent, wherein the sperm motility promoting agent is positively charged and electrophoretically mobile, 
subjecting a mixture of the sperm cells and the sperm motility promoting agent to electrophoresis by exposing the mixture to an electric potential between a cathode and an anode, 
simultaneously (1) separating the sperm cells from the sperm motility promoting agent through an ion-permeable membrane, and (2) enriching the mixture for sperm cells which carry more sialic acid on their surface and therefore exhibit greater electrophoretic mobility, and 
loading the separated sperm cells into a device suitable for intrauterine insemination, 
wherein the ion-permeable membrane is permeable to the sperm motility promoting agent[[s]] but not the sperm cells, and wherein the mixture has a pH of 6 to 9. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is represented by:
i) Fleming and Aitken, Sperm Chromatin. Springer, New York, NY, 2011. 423-429, which teaches a method of electrophoretically isolating sperm using the device of Aitken and further suggests that the isolated sperm could be used for IUI (p. 29, under Separation Cartridges and Sample Handling).
	ii) Ainsworth et al., Human Reproduction 22.1 (2007): 197-200 (cited in IDS of 10 Sept. 2014), which teaches electrophoretically isolating sperm from cryopreserved samples using the device of Aitken wherein the samples comprise additives (buffered yolk-glycerol) which can be considered motility enhancers (p. 198, under Electrophoretic sperm isolation).
	The prior art does not teach or make obvious carrying out an electrophoretic wash step to remove a positively charged motility enhancer prior to use in IUI.  Hammit (previously cited) teaches that none of the tested motility enhancers stimulated motility after a washing step was performed (p. 497, right col., 3rd full ¶), and that during IUI the motility enhancers would be removed during sperm migration from the uterus to the fallopian tubes – i.e. that no wash step would be required for IUI (but that in contrast, a washing step would be required for use with IVF) (p. 500, right col., 1st full ¶).  Similarly, Negri et al., Human Reproduction 11.6 (1996): 1236-1239, teaches that the motility enhancer pentoxyfiline requires wash out for IVF and other in vitro procedures but that “[o]ur standard technique of semen preparation does not include washing steps after pentoxifylline treatment, though leading to positive results with IUI” (p. 1238, right col., 2nd full ¶). While Tardif (cited by Applicant) teaches positively charged motility enhancers (specific PDE inhibitors) that provide motility-enhancing effects after washing and suggests washing out such compounds prior to IUI (p. 2129, under Removal of Compounds), Tardif is not prior art (and moreover, Tardif indicates that there is limited prior knowledge of the motility enhancing effects of the tested compounds (p. 2133, last ¶ to p. 2134, 1st ¶)).  Thus, it would not have been obvious to electrophoretically treat a sperm composition to which a positively charged motility enhancer has been added to remove the motility enhancer for use of the washed/treated sperm in IUI.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 6, 8-10, 13, 15 and 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657